Citation Nr: 1817005	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable disability rating for right elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable disability rating for bilateral pes planus with associated plantar fasciitis prior to January 29, 2015, and in excess of 
50 percent thereafter.  

4.  Entitlement to an initial compensable disability rating for left triceps muscle strain prior to January 29, 2015, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2014.  A copy of the transcript has been reviewed and associated with the claims file.  

These matters were before the Board in September 2014 and June 2016, at which time they were remanded for further development.  


FINDING OF FACT

In a signed letter dated in October 2016, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for initial increased rating for bilateral pes planus, left triceps muscle strain, and right and left elbow epicondylitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to an initial compensable disability rating for left elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter; an initial compensable disability rating for right elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter; an initial compensable disability rating for bilateral pes planus with associated plantar fasciitis prior to January 29, 2015, and in excess of 50 percent thereafter; and, an initial compensable disability rating for left triceps muscle strain prior to January 29, 2015, and in excess of 
30 percent thereafter.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement dated in October 2016, the Veteran indicated that he wished to withdraw his appeal for the above 4 initial increased rating issues.  As such, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, these pending claims are dismissed.  


ORDER

The appeal is dismissed. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


